Name: Commission Regulation (EEC) No 3490/90 of 30 November 1990 correcting Regulation (EEC) No 3438/90 fixing the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 90 Official Journal of the European Communities No L 336/91 COMMISSION REGULATION (EEC) No 3490/90 of 30 November 1990 correcting Regulation (EEC) No 3438/90 fixing the export refunds on cereals and on wheat or rye flour, groats and meal to the management committee ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EEC) No 3438/90 (3) ; Whereas a check has shown that the Annex thereto does not correspond to the measures submitted for an opinion Article 1 In the Annex to Regulation (EEC) No 3438/90 , at the line 'product code 1102 10 00 900', in the column 'refund', the figure ' 158,00 ' is replaced by '  Article 2 This Regulation shall enter into force on 1 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 134, 28 . 5 . 1990, p. 1 . (3) OJ No L 333, 30 . 11 . 1990, p. 8 .